Title: To George Washington from William Heath, 14 June 1782
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Highlands June 14. 1782.
                  
                  Majors Gibbs and Rice, it is said, were admitted into the
                     Massachusetts line by the consent of the field officers, upon certain
                     conditions. A dispute has arisen respecting their right to rank and command.
                     Several of the aggrieved have requested that the field officers of the line may
                     hear and determine the dispute. It appears necessary that it should be done. I
                     wish to know if your excellency has any objections to the field officers taking
                     the matter up and reporting thereon.
                  Enclosed is a letter from captain Pray, and a permission for
                     several persons to go into New York, signed by a deputy commissary of
                     prisoners. Are they to go in?
                  I forward a deserter from Thomson’s corps. I request a furlough
                     for the soldier recommended by the inspector-general, if your excellency thinks
                     proper; his health requires it.
                  Colonel Popkin sets out for the eastward this morning, to relieve
                     major Pettengill at Boston. I have the honor to be With the greatest respect
                     Your Excellency’s Most obedient servant,
                  
                     W. Heath
                     
                  
               